PER CURIAM.
At oral argument, the appellant conceded the propriety of that portion of the final judgment under review which granted the plaintiffs-appellees the relief sought below, that is, that
[t]he Defendant is therefore ordered to grant immediate access to the Plaintiffs to their Cabana and a key for entry to the Cabana itself. Plaintiffs will be required to pay their appropriate share of the Association dues.
Since the correctness of the dispositive portion of the judgment is therefore no longer in issue, it is unnecessary and judicially inappropriate to address the far-reaching and difficult issue which formed the basis of that judgment. Accordingly, the other portions of the judgment are vacated completely without prejudice to consideration below and appellate review of the issue if it should become ripe for decision in the future.
Affirmed as modified.